ORDER
Upon consideration of the statements of position submitted by the parties in this case, which has been remanded to this court by the Supreme Court, Chambers v. United States, — U.S. -, 129 S.Ct. 687, 172 L.Ed.2d 484 (2009). we remand this case to the district court for resentencing of the defendant in accordance with the Supreme Court’s decision and the procedures set forth in Nelson v. United States, — U.S. -, 129 S.Ct. 890, 172 L.Ed.2d 719 (2009); Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007), and Kimbrough v. United States, 552 U.S. 85, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007), which allow a defendant in a resentencing proceeding to raise a new argument based on statutes or judicial decisions that postdate his original sentencing, provided they are not foreclosed by the decision in his appeal from his original, vacated sentence,
So Ordered.